IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


IN RE: ESTATE OF ROSE MICHEL,   : No. 456 MAL 2014
DECEASED AND ESTATE OF ROSE     :
MICHEL, AN INCAPACITATED PERSON :
                                : Petition for Allowance of Appeal from the
                                : Order of the Superior Court
                                :
                                :
PETITION OF: FRANK MICHEL, SR.  :
AND ROSEMARIE MCFADDEN          :


                                   ORDER


PER CURIAM

      AND NOW, this 26th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.